UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2375


JAMES ELLIS HALL, II,

                    Plaintiff - Appellant,

             v.

VERIZON COMMUNICATIONS, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-01080-LO-TCB)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


James Ellis Hall, II, Appellant Pro Se. Matthew Frederick Nieman, JACKSON LEWIS
PC, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Ellis Hall, II, appeals the district court’s order granting Verizon

Communications, Inc.’s (Verizon) motion to dismiss Hall’s complaint alleging Verizon

violated his First Amendment rights when it terminated Hall after he published an article

criticizing the company. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). Because it is possible that Hall could cure the defects in his complaint

through amendment, the order he seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619,

623-25, 628-30 (4th Cir. 2015).         Accordingly, we dismiss the appeal for lack of

jurisdiction, and remand the case to the district court with instructions to allow Hall to

file an amended complaint. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                             2